Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments with respect to claims 13 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed on 07/21/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
In the rejection, the Examiner appears to map the claimed processor to a processor included
in a processing platform, as well as the claimed hardware system control processor to a workload domain manager - the processor of the processing platform and the workload domain manager being disclosed in Lal. See Office Action, pp. 2 and 3. Lal further discloses that the processing
platform (including the processor) implements the workload domain manager. See Lal, paragraph [0122]. Lal thus suggests that the workload domain manager and the processing platform (including the processor) are a same entity (i.e., not two separate entities). Based on the Examiner's mappings, Lal does not teach or disclose the claimed processor and the claimed hardware system control processor as two separate entities.
Examiner respectfully traversed Applicant’s remarks:
The examiner respectfully disagrees with the applicant’s argument. Claim 1 merely discloses “a compute resource set comprising computing resources comprising a processor and a memory, ... a hardware system control processor” without further limitation, e.g., specific type of the hardware system control processor and relationship between the processor and the hardware system control processor in detail, etc.”. 
Lai discloses “The processor platform 800 of the illustrated example includes a processor 812. The processor 812 of the illustrated example is hardware” (paragraph [0123]), “The processor 812 of the illustrated example includes a local memory 813 (e.g., a cache)” (paragraph [0124]) and “paragraph [0049]: the network 137 connecting the workload domain manager 208 to the physical resources 124, 126 may be a separate network front the network connecting other components of the hardware layer 202” (paragraph [0049]). Regarding the “workload domain manager”, Lai further discloses “the example workload domain manager 208 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” (paragraph [0083]). 
In other words, a processor 812 is distinguished from the workload domain manager 208 implemented by programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s), etc. Accordingly, Lal discloses the claimed processor and the claimed hardware system control processor as two separate entities.
For at least the foregoing reasons, Lai teaches the every feature of independent claim 1 and thus can anticipate the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lal et al. (US 2020/0218561).

Regarding claim 1, Lal discloses 
An information handling system for instantiating a composed information handling system, comprising: hardware computing resources (Fig. 1-3) comprising: 
a compute resource set comprising computing resources (paragraph [0122]: FIG. 8 is a block diagram of an example processing platform structured to execute the instructions of FIG. 6 and/or 7 to implement the example workload domain manager 208 of FIG. 2 and/or 3) comprising a processor and a memory (paragraph [0123]: The processor platform 800 of the illustrated example includes a processor 812. The processor 812 of the illustrated example is hardware; paragraph [0124]: The processor 812 of the illustrated example includes a local memory 813 (e.g., a cache)), and 
a hardware resource set comprising resources distinct from the compute resource set (paragraph [0049]: the network 137 connecting the workload domain manager 208 to the physical resources 124, 126 may be a separate network front the network connecting other components of the hardware layer 202); and 
a hardware system control processor adapted to present a portion of the hardware resource set to a compute resource set of the composed information handling system as bare metal resources (paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application).

Regarding claim 2, Lal discloses 
wherein the compute resource set of the composed information handling system is the compute resource set of the hardware computing resources of the information handling system (paragraph [0122]: FIG. 8 is a block diagram of an example processing platform structured to execute the instructions of FIG. 6 and/or 7 to implement the example workload domain manager 208 of FIG. 2 and/or 3; paragraph [0123]: The processor platform 800 of the illustrated example includes a processor 812. The processor 812 of the illustrated example is hardware; paragraph [0124]: The processor 812 of the illustrated example includes a local memory 813 (e.g., a cache)).

Regarding claim 3, Lal discloses 
wherein the compute resource set of the composed information handling system is part of a second information handling system that is: distinct from the information handling system, and operably connected to the information handling system (paragraph [0034]: e SDDC manager 125 of the first physical rack 102 runs on a cluster of three server host nodes of the first physical rack 102, one of which is the server host node(0) 109; paragraph [0050]: the workload domain manager 208 may transmit a message to a microcontroller associated with a bare metal server 214).

Regarding claim 4, Lal discloses 
wherein the hardware system control processor is programmed to present the portion of the hardware resource set by: obtaining a composition request for the composed information handling system (paragraph [0047]: the administrator 212 may input information regarding an application that is to be run using the resources associated with a hybrid workload domain); 
identifying, based on the composition request, a type of a resource allocation from the hardware resource set for the composed information handling system (paragraph [0047]: the information regarding the application includes virtual resources (e.g., virtual servers) and bare metal resources (e.g., bare metal servers)); 
instantiating the type of the resource allocation to obtain an instantiated resource allocation (paragraph [0034]: The HMSs 108, 114 of the corresponding physical racks 102, 104 interface with the software-defined data center (SDDC) managers 125, 127 of the corresponding physical racks 102, 104 to instantiate and manage the virtual server rack 106 using the physical hardware resources 124, 126 (e.g., processors, NICs, servers, switches, storage devices, peripherals, power supplies, etc.) of the physical racks 102, 104); and 
connecting the instantiated resource allocation to at least a second resource allocation to instantiate the composed information handling system (paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application. For example, the workload domain manager 208 may transmit a message to a microcontroller associated with a bare metal server 214. In some examples, each of the bare metal servers of the physical resources 124, 126 includes a microcontroller capable of receiving and responding to a message transmitted from the workload domain manager 208 over the network 137; paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof).

Regarding claim 5, Lal discloses 
wherein instantiating the type of the resource allocation comprises: selecting a resource of the hardware resource set corresponding to the type of the resource allocation; preparing the resource for pass through operation to obtain a presentable resource (paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application ... the microcontroller of the bare metal server 214 may respond to a message from the workload domain manager 208 indicating that the bare metal server 214 is available to be included in the hybrid workload domain); and 
using the presentable resource as the portion of the hardware resource set (paragraph [0065]: the workload domain manager 208 may allocate virtual servers (e.g., via the example HMS 108, 114 of FIGS. 1 and/or 2) and bare metal servers (e.g., from the example physical resources 124, 126 of FIGS. 1 and/or 2) to be used by a hybrid workload domain to run an application).

Regarding claim 6, Lal discloses 
wherein instantiating the type of the resource allocation comprises: selecting a resource of the hardware resource set corresponding to the type of the resource allocation; virtualizing the resource to obtain a virtualized hardware resource; and using the virtualized hardware resource as the portion of the hardware resource set (paragraph [0046]: virtualization layer 204 of the illustrated example includes the SDDC manager 125, 127. The example SDDC manager 125, 127 communicates with the HMS 108, 114 to manage the physical hardware resources 124, 126. The example SDDC manager 125, 127 creates the example virtual server rack 106 out of underlying physical hardware resources 124, 126 that may span one or more physical racks (or smaller units such as a hyper-appliance or half rack) and handles physical management of those resources).

Regarding claim 7, Lal discloses 
wherein instantiating the type of the resource allocation comprises: selecting a resource of the hardware resource set corresponding to the type of the resource allocation (paragraph [0115]: the resource discoverer 302 may receive a response from the bare metal server 214 indicating that the bare metal server 214 is available for use by the workload domain manager 208); 
making a determination that the resource of the hardware resource is incompatible with the second resource allocation; in response to the determination: emulating, using the resource of the hardware resource, a second resource of the type of the resource allocation to obtain a compatible resource that is compatible with the second resource allocation (paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options ... , resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.); paragraph [0024]: the resource analyzer 306 may receive information from the bare metal server 214 including an amount of memory (e.g., 100 GB), a processor (e.g., a twelve core processor), and/or an amount of storage (e.g., 10 TB, 12 TB, etc.); paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application); and 
using the compatible resource as the portion of the hardware resource set (paragraph [0065]: the workload domain manager 208 may allocate virtual servers (e.g., via the example HMS 108, 114 of FIGS. 1 and/or 2) and bare metal servers (e.g., from the example physical resources 124, 126 of FIGS. 1 and/or 2) to be used by a hybrid workload domain to run an application).

Regarding claim 8, Lal discloses 
wherein connecting the resource allocation to at least a second resource allocation to instantiate the composed information handling system comprises: making a determination that the at least the second resource allocation is connected to the hardware system control processor via a compute resource interface that directly connects the hardware system control processor to the processor of the compute resource set; in response to the determination (paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options ... , resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.); paragraph [0024]: the resource analyzer 306 may receive information from the bare metal server 214 including an amount of memory (e.g., 100 GB), a processor (e.g., a twelve core processor), and/or an amount of storage (e.g., 10 TB, 12 TB, etc.); paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application):
using a bare metal resources communication protocol to interconnect the resource allocation with the at least the second resource allocation (paragraph [0065]: the workload domain manager 208 may allocate virtual servers (e.g., via the example HMS 108, 114 of FIGS. 1 and/or 2) and bare metal servers (e.g., from the example physical resources 124, 126 of FIGS. 1 and/or 2) to be used by a hybrid workload domain to run an application; paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereo; paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application).

Regarding claim 9, Lal discloses 
wherein connecting the resource allocation to at least a second resource allocation to instantiate the composed information handling system comprises: making a determination that the at least the second resource allocation (paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options ...  resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.); paragraph [0024]: the resource analyzer 306 may receive information from the bare metal server 214 including an amount of memory (e.g., 100 GB), a processor (e.g., a twelve core processor), and/or an amount of storage (e.g., 10 TB, 12 TB, etc.); paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof) is connected to the hardware system control processor via a second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0116]: When the workload domain manager 208 determines that the bare metal server 214 is not to be force acquired, control of the process 616 proceeds to block 716; paragraph [0120]: At block 716, the workload domain manager 208 determines whether there are more bare metal servers to contact. For example, the resource discoverer 302 may determine whether additional bare metal servers are included in the physical resources 124, 126 that may be brought under management of the workload domain manager 208. When the workload domain manager 20.8 determines that there are more bare metal servers to contact, control of the process 616 returns to block 702); 
in response to the determination: identifying a connection between the hardware system control processor and the second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0116]: When the workload domain manager 208 determines that the bare metal server 214 is not to be force acquired, control of the process 616 proceeds to block 716; paragraph [0120]: At block 716, the workload domain manager 208 determines whether there are more bare metal servers to contact. For example, the resource discoverer 302 may determine whether additional bare metal servers are included in the physical resources 124, 126 that may be brought under management of the workload domain manager 208. When the workload domain manager 20.8 determines that there are more bare metal servers to contact, control of the process 616 returns to block 702); 
establishing, using the connection, communications with the second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application); and 
using the connection to interconnect the resource allocation with the at least the second resource allocation (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0065]: the workload domain manager 208 may allocate virtual servers (e.g., via the example HMS 108, 114 of FIGS. 1 and/or 2) and bare metal servers (e.g., from the example physical resources 124, 126 of FIGS. 1 and/or 2) to be used by a hybrid workload domain to run an application)).

Regarding claim 10, Lal discloses 
wherein the connection is a network connection through a network that interconnects the hardware system control processor and the second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0049]: the workload domain manager 208 acquires bate metal resources by contacting the physical resources 124, 126 via the example network 137).

Regarding claim 11, Lal discloses 
wherein the second hardware system control processor relays bare metal resources communication protocol compliant messages between the hardware system control processor and the at least the second resource allocation (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0050]: workload domain manager 208 may transmit a message to a microcontroller associated with a bare metal server 214 ... , the microcontroller of the bare metal server 214 may respond to a message from the workload domain manager 208 indicating that the bare metal server 214 is available to be included in the hybrid workload domain) to interconnect the resource allocation and the at least the second resource allocation (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options ... , resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.)).

Regarding claim 12, Lal discloses 
where the composition request specifies the type of the resource allocation and an identifier of a second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0047]: the administrator 212 may input information regarding an application that is to be run using the resources associated with a hybrid workload domain. In some examples, the information regarding the application includes virtual resources (e.g., virtual servers) and bare metal resources (e.g., bare metal servers); paragraph [0049]: the workload domain manager 208 may monitor and communicate with the physical resources 124, 126 using an intelligent platform management interface (IPMI). In such examples, a baseboard management controller may be a component of the IPMI included in a microcontroller each of the bare metal servers of the physical resources 124) that manages the at least the second resource allocation (paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options). In some such examples, the user-selected requirements may be based on an application that a user (e.g., an administrator) wishes to run using the workload domain. In some examples, resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.); paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof).

Regarding claim 13, Lal discloses 
A method for dynamically instantiating composed information handling systems based on composition requests specifying resources of the composed information handling systems, comprising: obtaining, by a hardware system control processor of an information handling system, a composition request for the composed information handling system , wherein the composition request is obtained from storage of the information handling system (paragraph [0077]: In some examples, the resource analyzer 306 stores the information regarding the virtual servers and the bare metal servers in the database 310. For example, the resource analyzer 306 may store a name associated with a server (e.g., a virtual server or a bare metal server) and the information obtained by the resource analyzer 306 for the server in the database 310. The information stored in the example database 310 may be accessed by the example resource allocator 304 to combine the virtual resources (e.g., the collection of virtual servers) and the bare metal resources (e.g., the collection of bare metal servers) into the hybrid server pool); 
identifying, by the hardware system control processor and based on the composition request, a type of a resource allocation from the hardware resource set for the composed information handling system (paragraph [0077]: In some examples, the resource analyzer 306 stores the information regarding the virtual servers and the bare metal servers in the database 310. For example, the resource analyzer 306 may store a name associated with a server (e.g., a virtual server or a bare metal server) and the information obtained by the resource analyzer 306 for the server in the database 310. The information stored in the example database 310 may be accessed by the example resource allocator 304 to combine the virtual resources (e.g., the collection of virtual servers) and the bare metal resources (e.g., the collection of bare metal servers) into the hybrid server pool); 
instantiating, by the hardware system control processor, the type of the resource allocation to obtain an instantiated resource allocation (paragraph [0034]: The HMSs 108, 114 of the corresponding physical racks 102, 104 interface with the software-defined data center (SDDC) managers 125, 127 of the corresponding physical racks 102, 104 to instantiate and manage the virtual server rack 106 using the physical hardware resources 124, 126 (e.g., processors, NICs, servers, switches, storage devices, peripherals, power supplies, etc.) of the physical racks 102, 104); and 
connecting, by the hardware system control processor, the instantiated resource allocation to at least a second resource allocation to instantiate the composed information handling system (paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options ... , resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.); paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application).
Regarding claim 17 referring to claim 13, Lal discloses A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for dynamically instantiating composed information handling systems based on composition requests specifying resources of the composed information handling systems, the method comprising: ... (Fig. 8).

Regarding claims 14 and 18, Lal discloses 
where the composition request specifies: the type of the resource allocation, and an identifier of a second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0047]: the administrator 212 may input information regarding an application that is to be run using the resources associated with a hybrid workload domain. In some examples, the information regarding the application includes virtual resources (e.g., virtual servers) and bare metal resources (e.g., bare metal servers); paragraph [0049]: the workload domain manager 208 may monitor and communicate with the physical resources 124, 126 using an intelligent platform management interface (IPMI). In such examples, a baseboard management controller may be a component of the IPMI included in a microcontroller each of the bare metal servers of the physical resources 124) that manages the at least the second resource allocation (paragraph [0022]: more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options). In some such examples, the user-selected requirements may be based on an application that a user (e.g., an administrator) wishes to run using the workload domain. In some examples, resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.); paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof).

Regarding claims 15 and 19, Lal discloses 
wherein instantiating the type of the resource allocation comprises: selecting a resource of the hardware resource set corresponding to the type of the resource allocation; preparing the resource for pass through operation to obtain a presentable resource (paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application ... the microcontroller of the bare metal server 214 may respond to a message from the workload domain manager 208 indicating that the bare metal server 214 is available to be included in the hybrid workload domain); and 
using the presentable resource as the portion of the hardware resource set (paragraph [0065]: the workload domain manager 208 may allocate virtual servers (e.g., via the example HMS 108, 114 of FIGS. 1 and/or 2) and bare metal servers (e.g., from the example physical resources 124, 126 of FIGS. 1 and/or 2) to be used by a hybrid workload domain to run an application).

Regarding claims 16 and 20, Lal discloses 
wherein connecting the resource allocation to at least a second resource allocation to instantiate the composed information handling system comprises: making, by the hardware system control processor and based on the identifier of the second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0047]: the administrator 212 may input information regarding an application that is to be run using the resources associated with a hybrid workload domain. In some examples, the information regarding the application includes virtual resources (e.g., virtual servers) and bare metal resources (e.g., bare metal servers); paragraph [0049]: the workload domain manager 208 may monitor and communicate with the physical resources 124, 126 using an intelligent platform management interface (IPMI). In such examples, a baseboard management controller may be a component of the IPMI included in a microcontroller each of the bare metal servers of the physical resources 124), a determination that the at least the second resource allocation (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof) is connected to the hardware system control processor via a second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0116]: When the workload domain manager 208 determines that the bare metal server 214 is not to be force acquired, control of the process 616 proceeds to block 716; paragraph [0120]: At block 716, the workload domain manager 208 determines whether there are more bare metal servers to contact. For example, the resource discoverer 302 may determine whether additional bare metal servers are included in the physical resources 124, 126 that may be brought under management of the workload domain manager 208. When the workload domain manager 20.8 determines that there are more bare metal servers to contact, control of the process 616 returns to block 702); 
in response to the determination: identifying a connection between the hardware system control processor and the second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0116]: When the workload domain manager 208 determines that the bare metal server 214 is not to be force acquired, control of the process 616 proceeds to block 716; paragraph [0120]: At block 716, the workload domain manager 208 determines whether there are more bare metal servers to contact. For example, the resource discoverer 302 may determine whether additional bare metal servers are included in the physical resources 124, 126 that may be brought under management of the workload domain manager 208. When the workload domain manager 20.8 determines that there are more bare metal servers to contact, control of the process 616 returns to block 702); 
establishing, using the connection, communications with the second hardware system control processor (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0050]: the workload domain manager 208 transmits a message to one or more bare metal servers to determine whether the one or more bare metal servers of the physical resources 124, 126 are available for the workload domain manager 208 to use in running an application or a portion of the application); and 
using the connection to interconnect the resource allocation with the at least the second resource allocation to enable bare metal server communications between the resource allocation and the at least the second resource allocation (paragraph [0040]: the external storage resources 135 may include one or more controllers (e.g., specialized servers), one or more interconnect modules, and/or a plurality of storage trays with storage disks. In some examples, the SDDC manager 125, 127 can allocate an external storage resource included in the external storage resources 135 to the first workload domain 129, the second workload domain 131, the third workload domain 133, etc., and/or a combination thereof; paragraph [0065]: the workload domain manager 208 may allocate virtual servers (e.g., via the example HMS 108, 114 of FIGS. 1 and/or 2) and bare metal servers (e.g., from the example physical resources 124, 126 of FIGS. 1 and/or 2) to be used by a hybrid workload domain to run an application)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/4/2022